IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


PAUL & JEAN DOVIN, H/W,                   : No. 88 MAL 2019
                                          :
                   Petitioners            :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
KENNETH L. & KAY W. SWEITZER, H/W         :
AND CAERNARVON TOWNSHIP AND               :
HOPEWELL CHRISTIAN FELLOWSHIP             :
OF ELVERSON,                              :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of August, 2019, the Petition for Allowance of Appeal is

DENIED.